Exhibit 10.1

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of November 15, 2013 (the “First Amendment Date”), by and
between AMERICAN SUPERCONDUCTOR CORPORATION, ASC DEVENS LLC, and
SUPERCONDUCTIVITY, INC. (collectively, “Borrower”), and HERCULES TECHNOLOGY
GROWTH CAPITAL, INC., a Maryland corporation (“Lender”).

RECITALS

Borrower and Lender are parties to that certain Loan and Security Agreement
dated as of June 5, 2012 (the “Agreement”). The parties desire to amend the
Agreement in accordance with the terms of this Amendment. Unless otherwise
defined herein, capitalized terms in this Amendment shall have the meanings
assigned in the Agreement.

NOW, THEREFORE, the parties agree as follows:

1. Certain definitions in Section 1.1 are amended or added, as follows:

“Advance” means the Term Advance or Term Advance B.

“ATM Facility” means an “at market issuance” sales agreement or similar
agreement pursuant to which the Borrower may sell from time to time, at its
option, its shares of common stock.

“Term Advance B” means the cash advance made under Section 2.1.1.

2. Section 2.1.1 is added to the Agreement, as follows:

2.1.1 Term Advance B.

(a) Advance. Subject to the terms and conditions of this Agreement, Lender will
make, and Borrower agrees to draw, one Term Advance B equal to the difference
between $15,000,000 and the principal amount then outstanding on the Term
Advance at any time from the First Amendment Date through December 31, 2013.

(b) Advance Request. To obtain Term Advance B, Borrower shall complete, sign and
deliver a Term B Advance Request in substantially the form attached hereto to
Lender. Lender shall fund Term Advance B in the manner requested by the Term B
Advance Request provided that each of the conditions precedent to Term Advance B
is satisfied as of the requested Advance Date.

(c) Interest. The principal balance of Term Advance B shall bear interest
thereon from such Advance Date at an initial rate equal to 11.0% per annum. The
interest rate will increase by the amount that the Prime Rate exceeds 3.75% from
time to time, such increase to be effective on the same date as the change in
the Prime Rate. The interest rate shall in no case be less than 11.0% per annum.
Interest is computed on a year consisting of 360 days, with interest calculated
daily based on the actual number of days elapsed.

(d) Payment. Borrower will make interest-only payments on Term Advance B,
beginning on the first Business Day of the month after the date of Term Advance
B, and continuing on the first Business Day of each of the next six months,
provided that if Borrower achieves the milestone agreed to between Borrower and
Lender, then the interest-only payments shall continue through the first day of
each of the nine months following the date of Term Advance B. Such six- or
nine-month period is referred to as the “Term B Interest-Only Period”. Borrower
shall repay the aggregate principal balance that is outstanding upon expiration
of the Term B Interest-Only Period in equal monthly installments of principal,
plus accrued interest (subject to any changes in the interest rate pursuant to
the terms hereof), beginning the first Business Day of the month after
expiration of the Term B Interest-Only Period, and continuing on the first
Business Day of each



--------------------------------------------------------------------------------

month thereafter. The entire Term Advance B principal balance and all accrued
but unpaid interest hereunder shall be due and payable on November 1, 2016.
Borrower shall make all payments under this Agreement without setoff, recoupment
or deduction and regardless of any counterclaim or defense. Lender will initiate
debit entries to Borrower’s account as authorized on the ACH Authorization on
each payment date of all periodic obligations payable to Lender in respect of
the Term Advance B. Any interest not paid when due shall be added to principal
and thereafter bear interest at the rate specified in Section 2.1.1(c), subject
to increase, if applicable, pursuant to Section 2.3.

(e) Term Advance B Facility Charge. On the First Amendment Date, Borrower shall
pay Lender a facility charge equal to 1% of the Term Advance B advanced to
Borrower.

(f) Term Advance B End of Term Charge. On the earliest to occur of
(i) November 1, 2016, (ii) the date that Borrower prepays the Term Advance B,
and (iii) the date that Term Advance B becomes due and payable, Borrower shall
pay Lender a charge equal to 5% of the Term Advance B advanced to Borrower.

(g) Prepayment Charge. Borrower may prepay all, but not less than all, of Term
Advance B at any time upon at least two Business Days’ notice to Lender. Upon
any prepayment of Term Advance B before the first anniversary of the First
Amendment Date, Borrower shall pay Lender a prepayment charge equal to three
percent (3.0%) of the amount of such prepayment. Such prepayment charge shall be
due whether Term Advance B is prepaid voluntarily or in connection with a Change
of Control or Event of Default.

(h) Change in Control. The entire principal amount of Term Advance B, all
accrued but unpaid interest, and the related Term Advance B end of term charge
and prepayment premium, if applicable, shall be due and payable upon a Change in
Control.

(i) Mandatory Prepayment. If Borrower disposes of any assets other than in
connection with a transaction that is subject to any of clauses (i), (ii) or
(iii) of the “Permitted Transfers” definition at any time after the First
Amendment Date, Borrower shall pay Lender, at Lender’s election, an amount equal
up to the net proceeds of any such disposition greater than $1,000,000 in any
calendar year as a mandatory prepayment of the Term Advance B, such payment to
be applied first to outstanding interest, then to principal installments due in
reverse order of maturity. Any such prepayment shall not be subject to the
prohibition on partial prepayments and shall not be subject to the imposition of
a prepayment charge pursuant to Section 2.1.1(g).

(j) Condition to Term Advance B. Borrower may request Term Advance B upon the
satisfaction of either of the following conditions: (i) Borrower has received at
least $15,000,000 of net proceeds from the sale or issuance of its equity
securities (including without limitation under the ATM Facility) after the First
Amendment Date or (ii) both (A) Borrower has an unconditional right (other than
customary conditions to funding) to draw at least $15,000,000 under the ATM
Facility on terms reasonably acceptable to Lender and (B) Borrower maintains a
balance of at least $15,000,000 of cash and/or cash equivalents (including, for
the avoidance of doubt, any marketable securities invested under Borrower’s
Investment Policy) in accounts subject to an Account Control Agreement in favor
of Lender.

(k) Promissory Note. At Lender’s request, Borrower shall execute a promissory
note in form and substance reasonably acceptable to Borrower and Lender to
evidence Term Advance B.

3. Section 6.1(a) is amended by adding the language “(other than the end of each
calendar quarter)” after “the end of each month”.

 

2



--------------------------------------------------------------------------------

4. Section 6.18 is amended in its entirety to read as follows:

6.18 Unrestricted Cash. Borrower shall maintain a balance of unrestricted cash
or cash equivalents (including, for the avoidance of doubt, any marketable
securities invested under Borrower’s Investment Policy) of at least Fifteen
Million Dollars ($15,000,000) (as subject to downward adjustment under this
Section 6.18, the “Minimum Cash Threshold”) at all times in accounts that are
subject to an Account Control Agreement. The Minimum Cash Threshold shall be
reduced by $2,500,000 for every $5,000,000 of net proceeds from the sale or
issuance of the Borrower’s equity securities (including without limitation under
the ATM Facility) that Borrower receives after the First Amendment Date, each
reduction to be effective as of the date that Borrower provides Lender with
reasonably acceptable evidence of Borrower’s receipt of such proceeds; provided
that the Minimum Cash Threshold shall at all times be not less than the lesser
of (a) Seven Million Five Hundred Thousand Dollars ($7,500,000) or (b) the
aggregate amount of the Secured Obligations.

5. By May 2, 2014, Borrower shall obtain for the benefit of Lender a key man
life insurance policy of at least $5,000,000 on Daniel McGahn on terms
reasonably acceptable to Lender, and shall maintain that policy for so long as
any Advance is outstanding or Daniel McGahn ceases to be employed by Borrower,
at which time Borrower shall obtain such replacement key man life insurance
policy for the benefit of Lender as reasonably requested by Lender.

6. The Agreement, as amended hereby, shall be and remain in full force and
effect in accordance with its terms and is ratified and confirmed in all
respects (other than ratification of any representations, which is addressed in
Section 7). Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Lender under the Loan Documents, as
in effect prior to the date hereof.

7. Borrower represents and warrants that the representations and warranties
contained in the Agreement and Loan Documents are true and correct in all
material respects as of the date of this Amendment (other than any
representations or warranties that relate to a specific date or specific
schedules, which such representations and warranties are true and correct in all
material respects on such earlier date or with respect to such schedules
previously delivered).

8. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

9. Within three (3) Business Days after the First Amendment Date, Borrower shall
deliver to Lender, inform and substance satisfactory to Lender:

(a) an amendment to that certain Mortgage and Security Agreement, dated July 31,
2013, made in favor of the Lender in connection with the Agreement; and

(b) an endorsement to title insurance policy in connection with this Amendment.

10. As a condition to the effectiveness of this Amendment, Lender shall have
received, in form and substance satisfactory to Lender the following:

(a) this Amendment;

(b) a Warrant to Purchase Stock;

(c) an Amendment to Warrant;

 

3



--------------------------------------------------------------------------------

(d) a certificate of an officer of Borrower, together with resolutions of
Borrower’s board of directors approving the transactions contemplated by this
Amendment; and

(e) such other documents as Lender reasonably requests.

[Remainder of page intentionally left blank; signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNES WHEREOF, Lender and Borrower have executed this First Amendment to
Loan and Security Agreement as of the first date above written.

 

AMERICAN SUPERCONDUCTOR CORPORATION By:  

/s/ David Henry

Name:   David Henry Title:   Senior Vice President and Chief Financial Officer
SUPERCONDUCTIVITY, INC. By:  

/s/ David Henry

Name:   David Henry Title:   Treasurer and Secretary ASC DEVENS LLC By:  
American Superconductor Corporation, its sole member By:  

/s/ David Henry

Name:   David Henry Title:   Senior Vice President and Chief Financial Officer
HERCULES TECHNOLOGY GROWTH CAPITAL, INC. By:  

/s/ Ben Bang

Name:   Ben Bang Title:   Senior Counsel

 

5



--------------------------------------------------------------------------------

EXHIBIT A

TERM B ADVANCE REQUEST

 

To:    Date: November     , 2013

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Attn:

AMERICAN SUPERCONDUCTOR CORPORATION, for itself and any other entities
comprising Borrower requests from Hercules Technology Growth Capital, Inc.
(“Lender”) the Term B Advance in the amount of             Dollars
($        ) on             , 2013 (the “Term B Advance Date”) pursuant to the
Loan and Security Agreement between Borrower and Lender, as amended (the
“Agreement”). Capitalized words and other terms used but not otherwise defined
herein are used with the same meanings as defined in the Agreement.

Please:

 

(a)   Issue a check payable to Borrower  

 

   

or

      (b)   Wire Funds to Borrower’s account  

 

    Bank:  

 

      Address:  

 

       

 

      ABA Number:  

 

      Account Number:  

 

      Account Name:  

 

   

Borrower represents that the conditions precedent to the Term B Advance set
forth in the Agreement are satisfied and shall be satisfied upon the making of
such Term B Advance, including but not limited to: (i) that no event that has
had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing; (ii) that the representations and warranties set
forth in the Agreement and in the Warrant are and shall be true and correct in
all material respects on and as of the Advance Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date; (iii) that Borrower is in
compliance with all the terms and provisions set forth in each Loan Document on
its part to be observed or performed; and (iv) that as of the Advance Date, no
fact or condition exists that would (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default under the Loan
Documents. Borrower understands and acknowledges that Lender has the right to
review the financial information supporting this representation and, based upon
such review in its sole discretion, Lender may decline to fund the requested
Advance.

Borrower represents that Borrower’s corporate status and locations have not
changed since the date of the Agreement or, if the Attachment to this Advance
Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Lender promptly before the funding of the Term B
Advance if any of the matters that have been represented above shall not be true
and correct on the Advance Date and if Lender has received no such notice before
the Advance Date then the statements set forth above shall be deemed to have
been made and shall be deemed to be true and correct as of the Advance Date.

 

6



--------------------------------------------------------------------------------

Executed as of             , 2013.

 

AMERICAN SUPERCONDUCTOR CORPORATION SIGNATURE:  

 

TITLE:  

 

PRINT NAME:  

 

 

7



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated:             , 2013

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name:    AMERICAN SUPERCONDUCTOR CORPORATION Type of organization:   
Corporation State of organization:    Delaware Organization file number:   

 

8